             Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 1 of 30 PageID #: 1

                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Dakota
             In the Matter of the Search of: ) ^-<./^ ••
                                                                   ) Case No. ^.l^-^y-
 The content of the encrypted compressed storage )
 file containing the search warrant production of
 Tumblr User Account: Peeloverl987 and User
 email account: tylerwdeel(%gmail.com,
 downloaded and currently in the possession of
 ICAC

                                      APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that on the following person or property (identify the person or describe the property to be searched and give its location):

SEE "ATTACHMENT A", which is attached to and incorporated in this Application and Affidavit

located in the District of South Dakota there is now concealed (identify the person or describe the property to be seized):


SEE "ATTACHMENT B", which is attached to and incorporated in this Application and Affidavit

         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fmits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.


         The search is related to a violation of:
                          Code Section Offense Description
                [18 U.S.C. §§ 2251, 2252, 2252A] [Production, Receipt, and Possession of Child Pornography]
         The application is based on these facts:
              Continued on the attached affidavit, which is incorporated by reference.
         D Delayed notice of_ days (give exact ending date if more than 30 days: _) is requested
          under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
         D Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., "no knock",
         the basis of which is set forth in the attached affidavit.
             Your applicant requests authorization to serve the search warrant any time day or night pursuant to Fed. R.
         Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the attached affidavit

                                                                                                                                 ^..
                                                                                              Affiant Signature


                                                                               Sarah B. Collins, Assistant U.S. Attorney
                                                                                            Printed Name and Title
Sworn to before me and: jf7T signed in my presence.
                                   submitted, attested to, and acknowledged by reliable electronic means.


Date: ^-/3-^
                                                                                                       Judge's signature


City and state: Rapid City, SD _ _Daneta Wollmann, U.S. Magistrate
                                                                                                       Printed name and title
   Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 2 of 30 PageID #: 2




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION



                                             CASE NUMBER: 5'4^ -V^VI - I I ^
  IN THE MATTER OF THE SEARCH OF:
  The content of the enciypted AFFIDAVIT IN SUPPORT OF
  compressed storage file containing the g^^cH WARRANT
  search warrant production of Tumblr
  User Account: Peeloverl987 and User
  email account: tylerwdeel(%gmail.com,
  downloaded and currently in the
  possession of ICAC


State of South Dakota )
                         ) ss
County of Pennington )

      I, Brian Freeouf, Investigator with the Pennington County Sheriffs Office

(PC80) and currently assigned to the South Dakota Internet Crimes Against

Children Taskforce (ICAC), being duly sworn, states as follows:

      1. I began my law enforcement career with Pennington County in July


of 2005. I spent approximately 3 years on patrol in the contract community of


Wall, 3D. I was then assigned to the patrol division in Rapid City in 2008. I was

promoted to the rank of Senior Deputy in July of 2010. I also spent time as a

School Liaison Officer and Criminal Investigations Division as a Property Crimes

Investigator. Even though I was assigned as a Property Crimes Investigator I


also investigated other crimes including, but not limited to, homicides, rapes,


assaults, and coroner duties. My other assignments within the Sheriff's Office


include Deputy Coroner, Field Training Deputy, and Defensive Tactics Training
   Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 3 of 30 PageID #: 3




Administrator. Due to the placement on ICAC, I have also been given the title of

Special Assistant Attorney General of the State of South Dakota.

      2. I have investigated and assisted in the investigation of cases

involving the possession, receipt, and distribution of child pornography in

violation of federal law to include United States Statues 18 U.S.C. §§ 2251, 2252

and 2252A, involving violations of law involving child pornography. During my

law enforcement-career, I have become familiar with the modus operandi of


persons involved in the illegal production, distribution and possession of child

pornography. Based on my experience and training, I am knowledgeable of the


various means utilized by individuals who illegally produce, distribute, receive

and possess child pornography.


      3. I have been informed that 18 U.S.C. §§ 2251, 2252 and 2252A,

prohibit the manufacture, distribution, receipt, and possession of child

pornography.


      4. The facts set forth in this affidavit are based on my personal

knowledge, knowledge obtained from other individuals, including other law

enforcement officers, interviews of persons with knowledge, my review of


documents, interview reports and computer records related to this investigation,


communications with others who have personal knowledge of the events and


circumstances described herein, and information gained through my training

and experience. This affidavit contains information necessary to support


probable cause for this application and does not contain every material fact that

                                       2
   Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 4 of 30 PageID #: 4




I have learned during the course of this investigation; however, I have not

withheld information known to me that would tend to negate probable cause has

been withheld from this affidavit.

                       ITEMS TO BE SEARCHED FOR AND SEIZED:


      5. Please see Attachment B.


      6. Your affiant respectfully submits that there is probable cause to

believe that Tyler Deel committed the crimes of distribution, receipt and

possession of child pornography using Tumblr account: Peeloverl987, User

email account: tylerwdeel(%gmail.com, and that evidence of those crimes will be


found in the content of the encrypted compressed storage file provided to me on

Tumblr's law enforcement portal in response to a previously executed search


warrant. I downloaded the file, but did not review the contents of the file, nor


did I provide access to the file for anyone else to view. The downloaded file is

currently in the possession of ICAC. This affidavit is sought to search the

contents of the downloaded file.


      7. It is my understanding that I must seek this additional warrant to

review the responsive materials out of an abundance of caution to comply with


the issue raised in dicta in the recent decision in United States v. Nyah, 928 F. 3d

694 (8th Cir. 2019).

                                     DEFINITIONS

      8. Based on my training and experience, I use the following


technical terms to convey the following meanings:

                                         3
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 5 of 30 PageID #: 5




       a. "Chat," as used herein, refers to any kind of text communication


       transmitted over the Internet in real-time from sender to receiver.


       Chat messages are generally short in order to enable other


       participants to respond quickly and in a format, that resembles an

       oral conversation. This feature distinguishes chatting from other text-


       based online communications such as Internet forums and email.


       b. "Child Erotica," as used herein, means materials or items that are


       sexually arousing to persons having a sexual interest in minors but


       that are not necessarily, in and of themselves, obscene or that do not


       necessarily depict minors in sexually explicit poses or positions.

       c. "Child pornography," as defined in 18 U.S.C. § 2256(8), is any

       visual depiction of sexually explicit conduct where (a) the production

       of the visual depiction involved the use of a minor engaged in sexually

       explicit conduct, (b) the visual depiction is a digital image, computer

       image, or computer-generated image that is, or is indistinguishable


       from, that of a minor engaged in sexually explicit conduct, or (c) the

      visual depiction has been created, adapted, or modified to appear that

       an identifiable minor is engaged in sexually explicit conduct.

      d. "Cloud-based storage service," as used herein, refers to a publically


      accessible, online storage provider that collectors of child pornography

      can use to store and trade child pornography in larger volumes. Users


      of such a service can share links and associated passwords to their


                                    4
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 6 of 30 PageID #: 6




       stored files with other traders of child pornography in order to grant

       access to their collections. Such services allow individuals to access


       these files easily through a wide variety of electronic devices such as

       desktop and laptop computers, mobile phones, and tablets, anywtiere


       and at any time. An individual with the password to file stored on a

       cloud-based service does not need to be a user of the service to access


       the file. Access is free and readily available to anyone who has an

       internet connection.


       e. "Computer," as used herein, refers to "an electronic, magnetic,


       optical, electrochemical, or other high speed data processing device

       performing logical or storage functions, and includes any data storage


       facility or communications facility directly related to or operating in

       conjunction with such device" and includes smartphones, and mobile


       phones and devices. See 18 U.S.C. § 1030(e)(l).

       f. "Computer hardware," as used herein, consists of all equipment,


       which can receive, capture, collect, analyze, create, display, convert,


       store, conceal, or transmit electronic, magnetic, or similar computer


       impulses or data. Computer hardware includes any data-processing


       devices (including, but not limited to, central processing units,

       internal and peripheral storage devices such as fixed disks, external


      hard drives, floppy disk drives and diskettes, and other memory

       storage devices); peripheral input/output devices (including, but not

                                    5
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 7 of 30 PageID #: 7




       limited to, keyboards, printers, video display monitors, and related

       communications devices such as cables and connections), as well as


       any devices, mechanisms, or parts that can be used to restrict access


       to computer hardware (including, but not limited to, physical keys and

       locks).


       g. "Computer software," as used herein, is digital information, which


       a computer can interpret and any of its related components to direct


       the way they work. Computer software is stored in electronic,


       magnetic, or other digital form. It commonly includes programs to


       run operating systems, applications, and utilities.


       h. "Computer-related documentation," as used herein, consists of


       written, recorded, printed, or electronically stored material, which


       explains or illustrates how to configure or use computer hardware,


       computer software, or other related items.


       i. "Computer passwords, pass-phrases and data security devices,"


       as used herein, consist of information or items designed to restrict


       access to or hide computer software, documentation, or data. Data


       security devices may consist of hardware, software, or other


       programming code. A password or pass-phrase (a string of


       alphanumeric characters) usually operates as a sort of digital key to

       "unlock" particular data security devices. Data security hardware


       may include encryption devices, chips, and circuit boards. Data


                                    6
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 8 of 30 PageID #: 8




       security software of digital code may include programming code that

       creates "test" keys or "hot" keys, which perform certain pre-set


       security functions when touched. Data security software or code may


       also encrypt, compress, hide, or "booby-trap" protected data to make


       it inaccessible or unusable, as well as reverse the progress to restore


       it.


       j. A provider of "Electronic Communication Service" ("ESP"), as


       defined in 18 U.8.C. § 2510(15), is any service that provides to users

       thereof the ability to send or receive wire or electronic


       communications. For example, "telephone companies and electronic


       mail companies" generally act as providers of electronic


       communication services. See 8. Rep. No. 99-541 (1986), reprinted in


       1986 U.S.C.C.A.N. 3555, 3568.


       k. "Electronic Storage Device" includes but is not limited to external


       and internal hard drives, thumb drives, flash drives, 3D cards, gaming


       devices with storage capability, storage discs (CDs and DVDs),

       cameras, cellular phones, smart phones and phones with photo-


       taking and/or internet access capabilities, and any "cloud" storage by

       any provider.


      1. "Encrypted compressed storage file" as used herein, refers to a


      computer file whose contents of one or more files are compressed for


      storage or transmission, one example is a "zip file." The compressed


                                    7
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 9 of 30 PageID #: 9




       storage file is used to consolidate large files or multiple files into one

       file for ease of transfer. The ESPs create the file then provide access


       to the file to law enforcement typically via the ESP's law enforcement

       portal or special encrypted web link.

       m. "File Transfer Protocol" ("FTP"), as used herein, is a standard


       network protocol used to transfer computer files from one host to


       another over a computer network, such as the Internet. FTP is built


       on client-server architecture and uses separate control and data


       connections between the client and the server.


       n. "Internet Protocol address" or "IP address," as used herein,


       refers to a unique number used by a computer to access the Internet.


       IP addresses can be "dynamic," meaning that the I8P assigns a


       different unique number to a computer every time it accesses the


       Internet. IP addresses might also be "static," if an I8P assigns a user's


       computer a particular IP address that is used each time the computer

       accesses the Internet.


       o. "Internet Service Providers" ("ISPs"), as used herein, are


       commercial organizations that are in business to provide individuals

       and businesses access to the Internet. ISPs provide a range of


       functions for their customers including access to the Internet, web


       hosting, e-mail, remote storage, and co-location of computers and


       other communications equipment.


                                     8
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 10 of 30 PageID #: 10




        p. "PhotoDNA" is a process where a photograph is scanned by


        converting images into a grayscale format, creating a grid and


        assigning a numerical value to each tiny square. Those numerical


        values represent the "hash" of an image, or its "PhotoDNA signature."


        The program protects user privacy in that it doesn't look at images or


        scan photos; it simply matches a numerical hash against a database

        of known illegal images. A hash is an alphanumeric value assigned to

        an image based off a mathematical algorithm run against the data

        making up the file itself. This process has proven to be a reliable

        method of confirming like images.

        q. "Records," "documents," and "materials," as used herein, include


        all information recorded in any form, visual or aural, and by any


        means, whether in handmade, photographic, mechanical, electrical,


        electronic, or magnetic form.


        r. "Remote Computing Sendce" ("RCS"), as defined in 18 U.S.C. §


        2711(2), is the provision to the public of computer storage or

        processing services by means of an electronic communications


        system.


        s. "Short Message Service" ("SMS"), as used herein, is a service


        used to send text messages to mobile phones. SMS is also often


        referred to as texting, sending text messages or text messaging. The


        service allows the user to send short text messages from. one cell


                                        9
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 11 of 30 PageID #: 11




        phone to another cell phone or from the Web to another cell phone.

        The term "computer," as defined in 18 U.S.C. § 1030(e)(l), means an

        electronic, magnetic, optical, electrochemical, or other high speed


        data processing device performing logical, arithmetic, or storage


        functions, and includes any data storage facility or communications


        facility directly related to or operating in conjunction with such device.

        t. "Sexually explicit conduct," as defined in 18 U.S.C. § 2256(2),

        means actual or simulated (a) sexual intercourse, including genital-


        genital, oral-genital, or oral-anal, whether between persons of the


        same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

        masochistic abuse; or (e) lascivious exhibition of the genitals or pubic

        area of any person.


        u. "Visual depiction," as defined in 18 U.S.C. § 2256(5), includes

        undeveloped film and videotape, data stored on computer disc or other


        electronic means which is capable of conversion into a visual image,


        and data which is capable of conversion into a visual image that has

        been transmitted by any means, whether or not stored in a permanent


        format.


        v. "Zip file," as used herein is a type of "Encrypted compressed


        storage file," defined above in paragraph 1.




                                      10
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 12 of 30 PageID #: 12




  BACKGROUND ON CHILD EXPLOITATION AND CHILD PORNOGRAPHY,
            COMPUTERS, THE INTERNET, AND EMAIL

      12. I have had both training and experience in the investigation of

computer-related crimes. Based on my training, experience, and knowledge, I


know the following:

           a. Computers and digital technology have dramatically changed

   the way in which individuals interested in child pornography interact with

   each other. Computers serve many functions for persons who exploit children


   online; they serve as a mechanism for meeting child-victims and


  communicate with them; they serve as a mechanism to get images of the


  children and send images of themselves; computers serve as the manner in


  which persons who exploit children online can meet one another and compare


  notes.



            b. Persons, who exploit children online, can now transfer


     printed photographs into a computer-readable format with a device known


     as a scanner and then distribute the images using email, like Gmail and

     Yahoo! Inc. Furthermore, with the advent of digital cameras and


     smartphones with cameras, when the photograph is taken it is saved as a


     digital file that can be directly transferred to a computer by simply

     connecting the camera or smartphone to the computer. In the last ten


     years, the resolution of pictures taken by digital cameras and smartphones


     has increased dramatically, meaning that such pictures have become


                                     11
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 13 of 30 PageID #: 13




    sharper and crisper. Photos taken on a digital camera or smartphone may


    be stored on a removable memory card in the camera or smartphone.


    These memory cards often store up to 32 gigabytes of data, which provides

    enough space to store thousands of high-resolution photographs. Video


    camcorders, which once recorded video onto tapes or mini-CD s, now can


    save video footage in a digital format directly to a hard drive in the camera.

    The user can easily transfer video files from the camcorder to a computer.


          c. A device known as a modem allows any computer to connect


    to another computer with telephone, cable, or wireless connection. People


    can make electronic contact to literally millions of computers around the


    world. The ability to produce child pornography easily, reproduce it

    inexpensively, and market it anonymously (through electronic

    communications) has drastically changed the method of distribution and

    receipt of child pornography. Persons can transfer child pornography via

    electronic mail or through file transfer protocols (FTPs) to anyone with

    access to a computer and modem. Because of the proliferation of


    commercial services that provide electronic mail service, chat services (i.e.,


   "instant messaging"), and easy access to the Internet, the computer is a


   preferred method of distribution and receipt of child pornographic

   materials.




                                      12
  Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 14 of 30 PageID #: 14




            d. The Internet affords individuals several different venues for


      meeting and exploiting children in a relatively secure and anonymous

      fashion.


            e. Individuals also use online resources to exploit children,


      including services offered by Internet Portals such as Gmail and Hotmail,

      among others. The online services allow a user to set up an account with


      a remote computing service that provides e-mail services as well as


      electronic storage of computer files in any variety of formats. A user can


      set up an online storage account from. any computer with access to the


      Internet. Even in cases where a user utilizes online storage is, evidence of


      child pornography can be found on the user's computer or external media


      in most cases.


      13. Based on my training and experience and investigation in this


case, I have learned the following about Tumblr:

             a. Tumblr is a microblogging and social networking website

                  founded by David Karp in 2007, and owned by Oath Inc. The

                  service allows users to post multimedia and other content to


                  a short-form blog. Users can follow other users' blogs.


                  Bloggers can also make their blogs private.


            b. Tumblr currently hosts over 450 million blogs and millions

                  of monthly visitors.


            c. The dashboard is the primary tool for the typical Tumblr

                                         13
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 15 of 30 PageID #: 15




               user. It is a live feed of recent posts from blogs that users


                follow. Through the dashboard, users are able to comment,


                "reblog," and "like" posts from other blogs that appear on


                their dashboard. The dashboard allows the user to upload

                text posts, images, video, quotes, or links to their blog with a


                click of a button displayed at the top of the dashboard. Users

               are also able to connect their blogs to their Twitter and

               Facebook accounts; so whenever they make a post, it will


               also be sent as a tweet and a status update.


          d. Users can help their audience find posts about certain topics

               by adding "tags." If a blogger were to upload a picture to

               their blog and wanted their viewers to find pictures, they

               would add the tag #picture, and their viewers could use that

               word to search for posts with the tag #picture.


          e. Tumblr allows users to edit their blog's theme HTML coding

               to control the appearance of their blog. Users are also able to


               use a custom domain name for their blog.


          f. Tumblr blogs may optionally allow users to submit

               questions, either as themselves or anonymously, to the blog


               for a response. Tumblr also offered a "fan mail" function,


               allowing users to send messages to blogs that they follow.

          g. On November 10, 2015, Tumblr introduced an integrated


                                     14
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 16 of 30 PageID #: 16




                instant messaging function, allowing users to chat between


                other Tumblr users. The feature was rolled out in a "viral"


                manner; it was initially made available to a group of 1500

                users, and other users could receive access to the messaging


                system if they were sent a message by any user that had


                received access to the system itself. The messaging platform


               replaces the fan mail system, which was deprecated. The


                ability to send posts to others via the Dashboard was added

               the following month.

          h. Tumblr has been noted by technology journalists as having a

                sizable amount of pornographic content. Since July 2013


               and an acquisition by Yahoo, Tumblr has progressively

               restricted adult content on the site. In July 2013, Tumblr

               began to filter content from adult-tagged blogs from

               appearing in search results and tag displays unless the user

               is logged in. In February 2018, Safe Mode (which filters

               "sensitive" content and blogs) became enabled by default for

               all users on an opt-out basis.


          i. On December 3, 2018, Tumblr announced that effective


               December 17, all images and videos depicting sex acts, and


               real-life images and videos depicting human genitalia or

               "female-presenting" nipples, would be banned from the


                                    15
  Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 17 of 30 PageID #: 17




                    service. Exceptions are provided for illustrations or art that


                    depict nudity, nudity related to "political or newsworthy

                    speech", and depictions of "female-presenting" nipples in


                    relation to medical events such as childbirth, breastfeeding,

                    mastectomy and gender reassignment surgery. The new


                    rules do not apply to text content. All posts in violation of the

                    new policy will be hidden from public view, and repeat

                    offenders may be reprimanded. Shortly prior to the

                    announcement, Tumblr's Android app was patched to


                    remove the ability to disable Safe Mode.

       14. From my training and experience, I am aware that when Electronic


Service Providers, like Tumblr, provide access to an encrypted compressed


storage file, typically a zip file, on its law enforcement portal. The link is to a file

that is limited to the content of the account authorized by the search warrant

and no other accounts. I am aware that the links Tumblr provides typically has

a short expiration date, around 5 days in which to download the file.

                               PROBABLE CAUSE

      15. On September 24, 2018, I received a CyberTipline Report

#39416381 from the National Center of Missing and Exploited Children

(NCMEC). The report was regarding someone uploading child pornography to an

online site called Tumblr.

      16. The images that were uploaded to Tumblr by the following user:

                                          16
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 18 of 30 PageID #: 18




Email: tvlenvdeel(a),gmail.com; Screen/User Name: Peeloverl987; Profile URL:

Peeloverl987.tumblr.com; IP Address: 67.158.47.21, the account for which


Tumblr provided the encrypted compressed file, the download of which is the

subject of this search warrant.


      17. The report indicated the user uploaded 50 Images of child

pornography between 08/17/18 18:54:34 (EDT) and 08/24/18 21:31:47 (EDT).

One of the IP addresses used multiple times was 67.158.47.21. This IP address

is owned and maintained by VAST Broadband to which they would maintain any

customer or user name associated with the IP address. The Tumblr report


included the child pornography files that were uploaded.

      18. Tumblr determined the files to be child pornography based on photo

DNA. Tumblr and NCMEC did not view the files. On 09/25/18, I was able to

view the files after obtaining a search warrant signed by the Honorable Judge

Todd Hyronimus.


      19. After viewing the images, I was able to determine there were 34 of


the 50 uploaded images were child pornography. The following is a sampling of

the images

      • File Name: 177411965797_0.png:
             o Description: This image shows an approximately 5-7 year old
               prepubescent girl naked from the waist down. There is an adult
               male sitting naked on what appears to be a bed and he is
               vaginally raping the girl with his erect penis. The man is holding
               the girl on his penis with his right hand and is taking the
               photograph with a camera in his left hand.
     • File Name: 177411960797_0.jpg:

                                       17
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 19 of 30 PageID #: 19




             o Description: This image shows an approximately 4-5 year old
               prepubescent girl naked on a bed. She is on her knees and is
               looking back at the camera. She is using her left hand to spread
               her butt cheek, exposing her bare anus and vagina.


      20. In the "Company Information" section of the Cybertip report it

stated, "we are attaching a representative sample of the blog's contents to this


report." This would indicate there are probably more images of this nature still

in the user's account.


      21. NCMEC generated a second Cybertip number (40581012) based on

the same content but was in reference to upgrading the law enforcement priority


of the case. The upgrade was due to some images on the suspect's Facebook


page showing he lives with juvenile children.

      22. With the information from the original report, I requested a search

warrant to be issued to Vast Broadband. This was to obtain the user/subscriber

information associated with the IP address 67.158.47.21. This search warrant


was granted by the Honorable Judge Matt Brown and was served on Vast on


September 25, 2018. Vast responded with the following information:


Tyler Deel

Saint Onge, 8D 57779
And
 4er Deel

Saint Onge, SD 57779

      23. On November 30, 2018, I received a third Cybertipline from NCMEC,

#41711574. Tumblr submitted the report to NCMEC and was in reference to a

                                       18
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 20 of 30 PageID #: 20




user uploading child pornography to Tumblr. The following is the user

information being reported by Tumblr:

      • URL: pervydadl987.tumblr.com
      • Email Address: tyleTdeel(a)^ahQQ,c^
      • Screen/User Name: pervydadl987
      • Profile URL: pervdadl987.tumblr.com
      • IP Address: 67.158.45.236
      • Suspect's Last Logins: Wed. 29 Aug 2018 19:41:23 - 0400 IP:
         67.158.47.21
             o This IP address was previously traced to a residence in St. Onge,
                8D, associated with Tyler Deel.


      24. Tumblr included 44 files, the content contained in the report. None


of these files were viewed by Tumblr or NCMEC and they were located using

photo DNA.

      25. On January 9, 2019, I sought and obtained a search warrant for the


Tumblr account at issue. I executed the Court's search warrant the same day by


serving it on Tumblr via its law enforcement portal. Tumblr did not provide the

responsive materials within 14 days of the issuance of this Court's search


warrant. I received the original return from Tumblr on that search warrant on


July 2, 2019 via encrypted compressed storage file. I accessed the file via

Tumblr's law enforcement portal and I downloaded the content.


      26. I then opened and analyzed the information in the first disclosure in

good faith as this was before I was aware of the Nyah decision. I have learned

that the Eighth Circuit filed the Nyah decision on June 26, 2019. In my exam

of the content of the first disclosure, I observed multiple images of child

pornography.

                                        19
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 21 of 30 PageID #: 21




      27. Tumblr emailed me on August 15, 2019, advising that it had

additional information in response to the January 9, 2019, warrant that was not


disclosed in the July 2, 2019 disclosure. Tumblr provided a new link to the

content stored in the encrypted compressed storage file for the second disclosure


on their law enforcement portal. I downloaded the production because Tumblr


advised me that it would expire after 5 days, but I have not opened or analyzed

the content and I have not provided access to any other person to review the


content of the file. The encrypted compressed storage file is being held securely

at the ICAC offices in Rapid City, awaiting this search warrant.

  CHARACTERISTICS COMMON TO INDIVIDUALS WHO HAVE A SEXUAL
   INTEREST IN CHILDREN AND/OR WHO RECEIVE AND/OR POSSESS
                            CHILD PORNOGRAPHY
      28. Based on my previous investigative experience related to child

exploitation investigations, and the training and experience of other law

enforcement officers with whom. I have had discussions, I know there are certain


characteristics common to individuals who have a sexual interest in children


and/or receive, or possess images of child pornography:


      a. Individuals who have a sexual interest in children and/or receive,


      or possess images of child pornography may receive sexual gratification,


      stimulation, and satisfaction from contact with children, or from fantasies


      they may have viewing children engaged in sexual activity or in sexually

      suggestive poses, such as in person, in photographs, or other visual media,


     or from literature describing such activity.



                                       20
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 22 of 30 PageID #: 22




    b. Individuals who have a sexual interest in children and/or receive,


    or possess images of child pornography may collect sexually explicit or

    suggestive materials, in a variety of media, including photographs,


    magazines, motion pictures, videotapes, books, slides and/or drawings or


    other visual media. Individuals who have a sexual interest in children or


    images of children oftentimes use these materials for their own sexual


    arousal and gratification. Further, they may use these materials to lower


    the inhibitions of children they are attempting to seduce, to arouse the

    selected child partner, or to demonstrate the desired sexual acts.


    c. Individuals who have a sexual interest in children and/or receive,


    or possess images of child pornography almost always possess and


    maintain their hard copies of child pornographic material, that is, their

    pictures, films, video tapes, magazines, negatives, photographs,


    correspondence, mailing lists, books, tape recordings, etc., in the privacy


    and security of their home or some other secure location. Individuals who


    have a sexual interest in children or. images of children often retain


    pictures, films, photographs, negatives, magazines, correspondence,


    books, tape recordings, mailing lists, child erotica, and videotapes for


    many years.


    d. Likewise, individuals who have a sexual interest in children and/or

   receive, or possess images of child pornography often maintain their child

   pornography images in a digital or electronic format in a safe, secure and


                                    21
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 23 of 30 PageID #: 23




    private environment, such as a computer and surrounding area. The user


    often maintains these child pornography images for several years and are


    kept close by, usually at the possessor's residence, inside the possessor's


   vehicle, or, at times, on their person, to enable the individual to view the


    child pornography images, which are valued highly.

    e. Individuals who have a sexual interest in children and/or receive,


    or possess images of child pornography also may correspond with and/or

    meet others to share information and materials, rarely destroy


    correspondence from other child pornography distributors/possessors,


   conceal such correspondence as they do their sexually explicit material,


   and often maintain lists of names, addresses, and telephone numbers of


   individuals with whom they have been in contact and who share the same

   interests in child pornography.

   f. Individuals who have a sexual interest in children and/or receive,


   or possess images of child pornography prefer not to be without their child

   pornography for any prolonged time-period. Law enforcement officers


   involved in the investigation of child pornography throughout the world

   have documented this behavior. Thus, even if the unknown user uses a


   portable device (such as a mobile cell phone) to access the internet and

   child pornography, it is more likely than not that evidence of this access

   will be found within the SUBJECT ACCOUNT.




                                     22
  Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 24 of 30 PageID #: 24




                                  JURISDICTION

       29. This Court has jurisdiction to issue the requested warrant because

it is "a magistrate judge with authority in the district... has authority to issue a

warrant to search for and seize ... property located within the district."


Fed.R.Crim.P. 41(b)(l).

                          LIMIT ON SCOPE OF SEARCH

      30. I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.


                     REQUEST FOR SEALING OF MATTER

      31. I request that the Court order sealing this case until further order of

the Court. The documents filed in the case discuss an ongoing criminal

investigation that is neither public nor known to all the targets of the

investigation. Accordingly, there is good cause to seal these documents because


their premature disclosure may give targets an opportunity to Hee, destroy or


tamper with evidence, change patterns of behavior, notify confederates, or


otherwise seriously jeopardize the investigation.

                                  CONCLUSION

      32. Based on my training and experience, and the facts as set forth in


this affidavit, there is probable cause to believe that in the download of the

encrypted compressed storage file provided by Tumblr in compliance with a

previous warrant, there exists evidence of a crime, contraband,


instrumentalities, and/or fruits of violations of criminal laws as specified herein,

                                        23
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 25 of 30 PageID #: 25




including identification of the person who used the electronic accounts described

in Attachment A. The facts outlined above show that the Tumblr, Inc. account,


listed in Attachment A has been used for the exploitation of children using the

internet including violations of 18 U.S.C. §§ 2251, 2252, and 2252A (production,

receipt and possession of child pornography), which items are more specifically

described in Attachment B. There is probable cause to believe that Tyler Deel,

the likely user of the Tumblr account, received and distributed child

pornography with other unknown users, and thereby violated the

aforementioned statutes in the District of South Dakota and elsewhere.


Therefore, there is probable cause to search the download of the encrypted


compressed storage file which contains the content of the Tumblr account


associated with user name "Peeloverl987" and email account


tylenvdeel(%gmail. corn.


Dated: ^//^/<^
                                     Investigator Brian
                                     Pennington County Sheriffs Office and
                                     ICAC

Swojn to before me and:
    signed in my presence.
D submitted, attested to, and acknowledged by reliable electronic means.


      this _/3^day of September, 2019.



                                            Daneta Wollmann
                                            United States Magistrate Judge



                                       24
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 26 of 30 PageID #: 26




                               ATTACHMENT A
              DESCRIPTION OF LOCATION TO BE SEARCHED

      This warrant applies to the contents of and information associated with

the August 15, 2019, download of the encrypted compressed storage file

containing the content of the Tumblr account associated with user name


"Peeloverl987" and email account tylerwdeel(%gmail.com. The encrypted


compressed storage file has been downloaded from Tumblr's law enforcement


portal, but not reviewed and is in secure storage at ICAC.




                                      25
 Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 27 of 30 PageID #: 27




                                ATTACHMENTB
                          Information to be Searched

      All information described above in Section I that was created or saved after

the creation of the Tumblr account associated with encrypted compressed


storage file for the Tumblr account that is the subject of this warrant and that

constitutes contraband or fruits, evidence or instrumentalities of violations of 18


U.S.C. §§ 2251, 2252, 2252A, (production, receipt and possession of child

pornography) pertaining to the following matters:

   1. Child pornography and child erotica;

   2. Records, information, and items relating to violations of the statutes


      described above including:

         a. Records and information relating to the identity or location of the

            persons suspected of violating the statutes described above; and


         b. Records and information relating to sexual exploitation of children,


            including correspondence and communications between persons


            exploiting minors online;

   3. Identifying information for any person employing, using, persuading,

      inducing, enticing, or coercing any minor to engage in any sexually explicit


      conduct for the purpose of producing any visual depiction of such conduct

      or for the purpose of transmitting a live visual depiction of such conduct,

      or attempting or conspiring to do so;

  4. Identifying information regarding any person knowingly distributing,

      receiving, or possessing child pornography as defined at 18 U.S.C. §


      2256(8), or attempting or conspiring to do so;
Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 28 of 30 PageID #: 28




 5. Evidence indicating how and when the Tumblr account was accessed or


    used, to determine the geographic and chronological context of account


    access, use, or events relating to the crime under investigation and to the


    account owner or user;


 6. Evidence indicating the account users state of mind as it relates to the


    crime under investigation;


 7. The identity of the person(s) who created or used the user ID, including

    records that help reveal the whereabouts of such person(s);

 8. Records relating to who created, used, or communicated with the account


    listed in Attachment A about matters relating to the criminal activity listed

    above, including identification of coconspirators, accomplices, and aiders


    and abettors in the commission of the above offenses, including records


    that help reveal their whereabouts;

 9. Credit card information and money wire transmittal information, including


    bills, payment records, and any receipts, for payments to third party

    money remitters, including Xoom.com, Western Union, PayPal, and


    MoneyGram;

10. Evidence of who used, owned, or controlled the Tumblr account associated


   with downloaded file described in Attachment A, including evidence of

   their whereabouts;

11. Evidence of the times the user utilized the account associated with the file

   download described in Attachment A.




                                     27
              Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 29 of 30 PageID #: 29
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Dakota
                  In the Matter of the Search of

  The content of the encrypted compressed storage ) Case No. ^'1 19 - r^\| •~ll "7
  file containing the search warrant production of )
  Tumblr User Account: Peeloverl987 and User )
  email account: tylerwdeel@gmail.com, )
  downloaded and currently in the possession of )
  ICAC
                                                SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer


           An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of South Dakota (identify the person or describe the property to be searched
and give its location):


           See ATTACHMENT A, attached hereto and incorporated by reference

           I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the. person or describe the property to be seized):


           Evidence of a crime in violation of 18 U.S.C. §§ 2251, 2252, 2252A, as described in ATTACHMENT B,
attached hereto and incorporated by reference.


           I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
property.


           YOU ARE COMMANDED to execute this warrant on or before <^/' ^ ^ <PO^ (not to exceed 14 days)

        in the daytime 6:00 a.m. to 10 p.m. ,^Z at any time in the day or night because good cause has been established.


           Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.


          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventoiy as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                       (United States Magistrate Judge)


    D Pursuantto 18U.S.C. § 3103 a(b), I find that immediate notification may have an adverse result listed in 18U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
    Cl for _ days (not to exceed 30). D until, the facts justifying, the later specific date of_.


        I find that good cause has been established to authorize the officer executing this warrant to not provide notice prior
to the execution of the search warrant, i.e., "no knock".


Date and time issued: ^/3'/^ ,^''36^
                                                                                            Judge's signature



City and state: Rapid City, SD _ Daneta Wollmann, U.S. Magistrate
                                                                                            Printed name and title




                                                                   E/WA.^ ^° ^s^ G6^<kis ^ ^^
        Case 5:19-mj-00117-DW Document 1 Filed 09/13/19 Page 30 of 30 PageID #: 30
 AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                               Return

Case No.:                             Date and time warrant executed:       Copy of warrant and inventory left with:
s'.n-^-m
Inventory made in the presence of:


Inventory of the property taken and name of any person(s) seized:




                                                            Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




Date:
                                                                                Executing officer's signature




                                                                                  Printed name and title
